Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-28 and 34-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 25 and 34 have been amended to recite that the first device receives a notification from the second device “indicating that the second device comprises a head-mounted device (HMD)”.  The disclosure does not support this feature, as the disclosed feature is a notification that the user is wearing the second device, e.g. 
Regarding claims 27, 28, 36, and 37, the amended limitations require performing the obtaining, dividing, conversion, and sending operations be performed in response to detecting that the 3D mode is turned on, in addition to the independent claims 25 and 34 requiring performing the dividing, conversion, and sending operations.  Applicant remarks do not suggest where support is found for performing these steps twice for a single obtained to-be-displayed window, nor is the examiner able to find support for the scope of claims 27, 28, 36, and 37.  Therefore, claims 27, 28, 36, and 37 recite subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27, 28, 36, and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 27 and 28 recite “obtaining a to-be-displayed window based on a preset quantity of windows and in response to the detecting” but does not specify whether “the detecting” is the detected coupling of devices or 3D mode is turned on, leaving the claimed scope indefinite.
Claims 27, 28, 36, and 37 have been amended to require that the obtaining (27, 28 only), dividing, conversion, and sending steps are performed in response to detecting that a 3D mode is turned on.  As noted in the above 112a rejection, this requires performing these steps twice, in the event that the 3D mode is turned on, for a single to-be-displayed window, which is not described in the specification, nor is the scope of such an embodiment clear, i.e. one of ordinary skill in the art would be unable to determine whether a system which performs the claimed steps once in response to the 3D mode being detected as on would actually read on the claims, despite achieving the same inventive goal of selectively performing 3D conversion based on a 3D mode.  
Furthermore, it is noted that even if the depending claims were amended to refer to the obtaining, dividing, conversion, and sending steps of the independent claims rather than repeating them as additional steps, the claims would be subject to 112(d) rejections due to not including all of the limitations of the independent claims, as the independent claims 25 and 34 require that the steps are performed, rather than selectively performed based on the 3D mode being on.  Similarly, such an hypothetical amendment would not sufficiently clarify the scope of claims 28 and 37, which require that the detection of the 3D mode being on occurs after dimension conversion processing, while simultaneously requiring that dimension conversion processing is performed in response to the detection of the 3D mode – i.e. a hypothetical amendment to claims 28 and 37 to recite selectively performing the independent claim steps of obtaining, dividing, conversion, and sending limitations in response to detecting that the 3D mode is on after performing the conversion processing would be temporally impossible, because the detection performed subsequent to the conversion processing cannot be the basis of deciding whether to perform the conversion processing because it has already been performed.
As there is no apparent claim interpretation which does not raise additional 112 issues, the claims will not be considered with respect to anticipation or obviousness in view of the prior art.  However, Applicant is advised that cited reference, U.S. Patent Application Publication 2008/0062069 A1, e.g. paragraphs 20-28, describes a system in which an HMD attached to a remote processor device includes a selector for selecting between 2D and 3D modes, where the 3D mode is considered both prior to rendering display images in 2D or 3D as in paragraph 28, and prior to transmission of 2D or 3D video signals as in paragraph 26, corresponding to what appears to be Applicant’s intended claim scope for depending claims 27, 28, 36, and 37, i.e. selectively performing the 3D processing in response to the 3D mode being on, and selectively sending stereoscopic or monoscopic images in response to the 3D mode being on.
Applicant is additionally advised that the 112 issues raised with respect to claims 27, 28, 36, and 37, may be easier to alleviate by rewriting the claimed in independent form, as the 112 issues are mainly due to conflict with the limitations already recited in the independent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 22 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2017/0150139 A1 (hereinafter Lee).
Regarding claim 22, the limitation “A first device, comprising: a memory configured to store a program; and a processor coupled to the memory wherein the program causes the processor to be configured to: detect that a second electronic device is coupled to a first electronic device; … in response to detecting that the electronic device is coupled to the first device” is taught by Lee (Lee describes a system including a first electronic device executing software, e.g. paragraphs 82-83, which activates a second display mode in response to detecting coupling to a second electronic device, e.g. paragraph 124.)
The limitation “obtain a first interface of a foreground application and a second interface of a background application … obtain a to-be-displayed window based on a preset quantity of windows greater than or equal to two, … wherein the to-be-displayed window comprises the first interface and the second interface, wherein at least one interface comprises an application program interface or a desktop screen, and wherein the desktop screen comprises a plurality of application icons highlighted based on use frequencies; divide a display interface of the second electronic device based on the preset quantity of windows and the to-be-displayed window to obtain a divided display interface” is taught by Lee (Lee’s second display mode includes operations for obtaining interfaces of a foreground and background application in response to the detection of the connected device, obtaining a to-be-displayed window comprising the interfaces based on an obtained preset quantity of windows greater than or equal to two, and dividing a display interface based on the quantity and the to-be-displayed window, e.g. paragraphs 231-233, 236-237, 254, 256-258, figures 19, 21, where a preset plurality, i.e. quantity, of foreground and background application(s) are provided as content to be displayed in a multitasking display mode, where the multitasking display mode shows a window image comprising at least one foreground and at least one background application interface in partial areas of the virtual space, i.e. dividing the display interface to be displayed on the second device.  Lee’s foreground and background applications correspond to the wherein clause requiring that the at least one interface comprises an application program interface or a desktop screen.)
The limitation “wherein the to-be-displayed window is a two-dimensional window … perform dimension conversion processing on the to-be-displayed window to obtain a converted to-be-displayed window; and send the converted to-be-displayed window to the second electronic device to enable the second electronic device to simultaneously display the converted to-be-displayed window in the divided display interface, wherein the converted to-be-displayed window is a three-dimensional window” is taught by Lee (Lee’s electronic device also performs dimension conversion processing on a 2D to-be-displayed window to obtain a converted 3D to-be-displayed window, e.g. paragraphs 132, 134 indicating that the virtual reality format can be displayed by converting a monoscopic, i.e. 2D, image stored in memory to a stereoscopic, i.e. 3D, image, which is then sent to the second device for simultaneous display to both eyes as a 3D window, e.g. paragraph 126.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 26, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0150139 A1 (hereinafter Lee) in view of U.S. Patent Application Publication 2016/0063767 A1 (hereinafter Kang).
Regarding claims 25 and 34, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 22 above, except for the limitation “subsequently receiving a notification from the second electronic device indicating that the second electronic device comprises a head-mounted device (HMD)” which is not explicitly taught by Lee (Lee teaches receiving an indication from the HMD that it is being worn by the user, e.g. paragraph 137, teaching that the first device, 500 in the example of paragraph 137, receives a signal from the second device, 510 in the example of paragraph 137, to inform the first device that the user is wearing the second device.  While it is inherent that the signal would be received after the devices are coupled, i.e. because the signal is received through the communication path coupling the devices, Lee does not explicitly address the how the first device determines the second device is the HMD, e.g. as opposed to the conventional display device or projector as in paragraph 123.)  However, this limitation is taught by Kang (Kang, e.g. abstract, paragraph 61, describes a device which is able to recognize whether an attached device is an HMD based on a signal received from the HMD, as well as whether the user is wearing the HMD based on a received signal, and includes a stereoscopic display for displaying 3D images.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee’s virtual reality system to use Kang’s HMD device, because Lee teaches that the attached device may or may not be an HMD, as in the example of paragraph 123, and Kang teaches that the HMD device can send a signal to notify the first device whether the attached device is an HMD, and a signal to notify the first device whether the user is wearing the HMD, thereby allowing Lee’s first device to determine whether to provide the stereoscopic virtual reality display mode to the HMD, or a different display mode appropriate for the conventional display device or projector.  
	Regarding claim 26, the limitation “further comprising performing binocular rendering on the to-be-displayed window, to obtain a left-eye image and a right-eye image in the to-be-displayed window” is taught by Lee (As discussed in the claim 22 rejection above, Lee’s electronic device also performs dimension conversion processing on a 2D to-be-displayed window to obtain a converted 3D to-be-displayed window, e.g. paragraphs 132, 134 indicating that the virtual reality format can be displayed by converting a monoscopic, i.e. 2D, image stored in memory to a stereoscopic, i.e. 3D, image, which is then sent to the second device for simultaneous display to both eyes as a 3D window, e.g. paragraph 126.)
Regarding claim 35, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 26 above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 25, 34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
That is, Applicant’s remarks assert that the previous rejection relied on inherency for the amended claim limitation, however, the amended claim limitation is not the same as the previously recited limitation addressed by the rejections.  Rather, Applicant’s amended limitation requires receiving a notification that the device comprises an HMD, whereas the previously recited limitation, which is also not supported by the disclosure, was interpreted to detect whether the user was wearing the HMD, which, as discussed in the previous rejection, could in fact be received at any time after the devices are coupled.   However, Applicant’s amended claim limitation is addressed by Lee in view of Kang, making this argument moot.
Applicant's arguments filed 1/14/22 have been fully considered but they are not persuasive. 
Applicant asserts on page 10, that the amendments are supported by the disclosure, without identifying any particular support.  While Applicant’s remarks assert that support is found in figures 6, 9, 10, paragraphs 58, 130-137, 181-184, and 202, Applicant’s remarks do not actually identify how these figures and paragraphs support the amended claim limitation requiring receiving an indication that the second device comprises an HMD, because, as previously noted, Applicant’s disclosure does not discuss any such feature, but instead, discusses receiving an indication of whether the HMD is being worn.  Therefore, these arguments are not persuasive.
Applicant asserts, on page 12, that Lee “fails to disclose wherein the at least one interface comprises an application program or desktop screen”.  Applicant’s remarks do not support this assertion with any further explanation, and especially do not provide any rationale as to why Lee’s system, in which the interfaces are for applications, i.e. foreground and background applications, would not be within the scope of the amended limitation requiring that the interface comprises an application program or desktop screen.  Therefore, this assertion cannot be considered persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT BADER whose telephone number is (571)270-3335. The examiner can normally be reached 10-6 m-f.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT BADER/Primary Examiner, Art Unit 2619